Exhibit 10.1

SECOND AMENDMENT OF LEASE

THIS SECOND AMENDMENT OF LEASE (this “Second Amendment of Lease”), dated as of
the 5 day of August, 2015, between SAGE REALTY CORPORATION, a New York
corporation having an office at 767 Third Avenue, New York, New York 10017, as
agent for the owner of the building hereinafter mentioned (“Landlord”), and
MEDALLION FINANCIAL CORP., a Delaware corporation qualified to do business in
the state of New York, having an office at 437 Madison Avenue, New York, New
York 10022 (“Tenant”).

W I T N E S S E T H

WHEREAS, Landlord and Tenant entered into an Indenture of Lease, dated as of
October 31, 1997 (as such lease was amended by that certain First Amendment of
Lease, dated September 6, 2005, hereinafter collectively, the “Lease”), pursuant
to which Landlord leased to Tenant, and Tenant hired from Landlord, the entire
thirty eighth (38th) floor (the “Demised Premises”) in the building known as 437
Madison Avenue, New York, New York 10022 (the “Building”) for a term to expire
on June 30, 2016, or an earlier date pursuant to the provisions of the Lease;

WHEREAS, Landlord and Tenant desire to amend the Lease to provide, among other
things, for an extension of the Term of the Lease.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. All capitalized terms used herein shall have the same meaning ascribed to
them in the Lease, unless otherwise herein indicated.

2. The Term is hereby extended for one (1) period of ten (10) years and ten
(10) months commencing July 1, 2016, and expiring on April 30, 2027 (the
“Extended Term”). Tenant shall deliver vacant possession of the Demised Premises
to Owner on April 30, 2027, in such condition as required by the Lease as if
such date were the date originally set forth in the Lease for the expiration of
the Term.



--------------------------------------------------------------------------------

3A. As of July 1, 2016, Section 3.01 of the Lease shall be amended to provide
that the annual rate of Fixed Rent payable with respect to the Demised Premises
shall be as follows:

(i) $1,697,150.00 per annum ($141,429.17 per month) during the period commencing
on July 1, 2016 and continuing through June 30, 2021; and

(ii) $1,790,400.00 per annum ($149,200.00 per month) during the period
commencing on July 1, 2021 and continuing through the Expiration Date, as
extended hereby.

B. Anything herein to the contrary notwithstanding, provided the Lease and this
Second Amendment of Lease shall be in full force and effect and Tenant shall not
be in default thereunder and hereunder beyond any applicable notice and grace
periods, the Fixed Rent shall abate at the rate of $141,429.17 per month, for
the months of (i) July through December of 2016, (ii) July and August of 2017
and (iii) July and August of 2018.

4A. As of July 1, 2016, for purposes of determining additional rent attributable
to the Demised Premises, subparagraph (a) of Section 3.04 of the Lease shall be
amended to read as follows:

(a) The term “Base Tax Year” as hereinafter set forth for the determination of
real estate tax escalation shall mean calendar year 2016 (i.e., Real Estate
Taxes, as hereinafter defined, for the Base Tax Year shall be the average of
Real Estate Taxes for the period commencing on July 1, 2015 and ending on
June 30, 2016 and Real Estate Taxes for the period commencing on July 1, 2016
and ending on June 30, 2017).

B. As of July 1, 2016, for purposes of determining additional rent attributable
to the Demised Premises, subparagraphs (e), (f), (g) and (A) of Section 3.04 of
the Lease shall be deleted in their entirety and replaced with the following
subparagraphs (e), (f), (g), (h) and (A):

(e) The term “Base Expense Year” as hereinafter set forth for the determination
of the operating expense escalation shall mean the calendar year 2016.

(f) The term “the building project” shall mean the Building and the Land,
together with the sidewalks, curbs, plazas and other areas adjacent to and
serving the Building.

 

2



--------------------------------------------------------------------------------

(g) The term “Comparative Year” shall mean the twelve (12) months following the
Base Expense Year, and each subsequent period of twelve (12) months.

(h) The term “Expenses” shall mean the total of all the costs and expenses (and
taxes and surcharges thereon, if any) incurred or borne by or on behalf of
Landlord with respect to the operation, cleaning, repair, safety, management,
security and maintenance of the building project and the services provided to
tenants therein, including, but not limited to, the costs and expenses incurred
for and with respect to: gas, oil, steam and any other fuel and any fees paid in
connection with the purchase, calculation and billing of such utilities; water
rates and sewer rents; air-conditioning; mechanical ventilation; heating;
cleaning and janitorial service, by contract or otherwise; window washing
(interior and exterior); elevators; escalators; Building electric current (i.e.,
Building electric current shall be deemed to mean all electricity purchased for
the Building except that which is redistributed to tenants in the Building; the
parties acknowledge and agree that thirty percent (30%) of the Building’s
payment to the public utility or other provider for the purchase of electricity
shall be deemed to be payment for Building electric current); protection and
security services and systems; lobby decoration and exhibitions; repairs,
replacements and improvements which are appropriate for the continued operation
of the building project as a first-class building project (subject to the
limitations set forth herein in respect of those replacements and improvements
which constitute capital improvements); maintenance; painting of non-tenant
areas; fire, extended coverage, boiler and machinery, sprinkler, apparatus,
public liability and property damage, rental and plate glass insurance and any
insurance required by a mortgagee or carried by owners of buildings of like
class and character; management fees; supplies, wages, salaries, medical,
surgical, sick day and disability benefits, pensions, hospitalization,
retirement plans and group insurance respecting employees of Landlord up to and
including the building manager (including a pro rata share only of such wages
and benefits of employees including Landlord’s engineer, who are employed at
more than one building, such pro rata share shall be determined by Landlord and
shall be based upon Landlord’s reasonable estimate of the percentage of time
spent by such employees at the building project); uniforms and working clothes
for such employees and the cleaning thereof and expenses imposed pursuant to law
or to any collective bargaining agreement with respect to such employees;
worker’s compensation insurance, payroll, social security, unemployment and
other similar taxes with respect to

 

3



--------------------------------------------------------------------------------

such employees; association contributions, levies, charges, fees or dues; and
the cost of interior and exterior landscaping, the rental value of Landlord’s
Building office (not to exceed 3,000 square feet) and all office expenses, such
as telephone, utility, stationery and similar expenses incurred in connection
therewith.

Provided, however, that the foregoing costs and expenses shall exclude or have
deducted from them, as the case may be and as shall be appropriate:

(i) leasing commissions;

(ii) managing agents’ fees or commissions in excess of three (3%) of the gross
revenues of the Building;

(iii) executives’ salaries above the grade of building manager;

(iv) expenditures for capital improvements, except for those (x) required by any
law enacted after the date hereof, (y) resulting in a reduction in Expenses, or
(z) designed to result in energy savings for the Building. With respect to the
foregoing, if Landlord shall purchase any item of capital equipment or make any
capital expenditure pursuant to (x), (y) or (z) above, then the amortized costs
for same shall be included in Expenses for the Comparative Year in which the
costs are incurred and subsequent Comparative Years, amortized on a straight
line basis over the useful life of the improvement determined in accordance with
generally acceptable accounting principles, consistently applied, with an
interest factor equal to the Interest Rate at the time of Landlord’s having
incurred said costs. If Landlord shall lease any such item of capital equipment
with respect to (x), (y) or (z) above, then the rentals and other costs paid
pursuant to such leasing shall be included in Expenses for the Comparative Year
in which they are incurred;

(v) amounts received by Landlord through proceeds of insurance to the extent the
proceeds are compensation for expenses which were previously included in
Expenses hereunder;

(vi) cost of repairs or replacements incurred by reason of fire or other
casualty to the extent to which Landlord is compensated therefor through
proceeds of insurance, or caused by the exercise of the right of eminent domain;

 

4



--------------------------------------------------------------------------------

(vii) advertising and promotional expenditures;

(viii) legal fees for disputes with tenants and legal and auditing fees, other
than legal, bookkeeping and auditing fees and other professional services
reasonably incurred in connection with the maintenance, cleaning, repair,
safety, management, security and operation of the building project or in
connection with the preparation of statements required pursuant to additional
rent or lease escalation provisions;

(ix) the incremental cost of furnishing services such as overtime HVAC to any
tenant at such tenant’s expense; costs incurred in performing work or furnishing
services for individual tenants (including Tenant) at such tenant’s expense; and
costs of performing work or furnishing services for tenants other than Tenant at
Landlord’s expense to the extent that such work or service is in excess of any
work or service Landlord is obligated to furnish to Tenant at Landlord’s
expense;

(x) depreciation on the Building and its components and amortization and
interest payments under any mortgage or under any financing;

(xi) rent and additional rent paid or payable under any ground or underlying
lease;

(xii) any cost representing an amount paid to an entity related to Landlord to
the extent the same exceeds the costs which would be rendered by unaffiliated
third parties on a competitive basis in comparable buildings;

(xiii) costs incurred by Landlord to the extent resulting from Landlord’s breach
of a lease in the Building to the extent such costs would not otherwise have
been incurred by Landlord but for such breach;

(xiv) the cost of removing, encapsulating or otherwise abating any asbestos in
the Building or any other materials in the Building which under Legal
Requirements are deemed hazardous as of date hereof; with respect to the costs
of so dealing with materials not so deemed hazardous as of the date hereof, but
later deemed hazardous under Legal Requirements, the cost for same shall be
included in Expenses for the Comparative Year in which they are incurred and
subsequent Comparative Years, amortized on a straight line basis

 

5



--------------------------------------------------------------------------------

over ten (10) years, with an interest factor equal to the Interest Rate at the
time of Landlord’s having incurred said costs;

(xv) all costs associated with selling or hypothecating any of Landlord’s
interests in the Building;

(xvi) Real Estate Taxes and the specific exclusions to Real Estate Taxes
referred to in the definition of Real Estate Taxes;

(xvii) the amount of any fine, interest or penalty paid by Landlord due to
Landlord’s violation of any Legal Requirement and any interest or penalties
resulting from the late payment of any Expenses, provided that any such fine,
interest or penalty paid is not incurred by Landlord due to an action or
inaction of Tenant required hereunder; and

(xix) costs for sculpture, paintings or other objects of art including costs of
installation, insurance and maintenance thereof.

If during all or part of any Comparative Year, Landlord shall not furnish any
particular item(s) of work or service (which would constitute an Expense
hereunder) to portions of the building project due to the fact that such
portions are not occupied or leased, or because such item of work or service is
not required or desired by the tenant of such portion, or such tenant is itself
obtaining and providing such item of work or service, or for other reasons,
then, for the purposes of computing the additional rent payable hereunder, the
amount of the expenses for such items (which vary depending on the occupancy of
the Building) for such period shall be increased by an amount equal to the
additional operating and maintenance expenses which would reasonably have been
incurred during such period by Landlord if it had at its own expense furnished
such item of work or services to such portion of the building project.

(A) Operating Expense Escalation.

(a) If the Expenses for any Comparative Year shall be greater than the Expenses
for the Base Expense Year, then Tenant shall pay to Landlord, as additional rent
for such Comparative Year, in the manner hereinafter provided, an amount equal
to the Percentage of the excess of the Expenses for such Comparative Year over
the Expenses for the Base Expense Year (such amount being hereinafter called the
“Expense Payment”).

 

6



--------------------------------------------------------------------------------

Following the expiration of each Comparative Year and reasonably promptly but in
no event later than one (1) year after the end of such Comparative Year,
Landlord shall submit to Tenant a statement, as hereinafter described, setting
forth the Expenses for the preceding Comparative Year, the Expenses for the Base
Expense Year, and the Expense Payment, if any, due to Landlord from Tenant for
such Comparative Year. The rendition of such statement to Tenant shall
constitute prima facie proof of the accuracy thereof and, if such statement
shows an Expense Payment due from Tenant to Landlord with respect to the
preceding Comparative Year then (i) Tenant shall make payment of any unpaid
portion thereof within twenty (20) days after receipt of such statement; and
(ii) Tenant shall also pay to Landlord, as additional rent, within twenty
(20) days after receipt of such statement, an amount equal to the product
obtained by multiplying the total Expense Payment for the preceding Comparative
Year by a fraction, the denominator of which shall be 12 and the numerator of
which shall be the number of months of the current Comparative Year which shall
have elapsed prior to the first day of the month immediately following the
rendition of such statement; and (iii) Tenant shall also pay to Landlord, as
additional rent, commencing as of the first day of the month immediately
following the rendition of such statement and on the first day of each month
thereafter until a new statement is rendered, 1/12th of the total Expense
Payment for the preceding Comparative Year. The aforesaid monthly payments based
on the total Expense Payment for the preceding Comparative Year shall be
adjusted to reflect, if Landlord can reasonably estimate, known increases in
rates or costs, for the current Comparative Year, applicable to the categories
involved in computing Expenses, whenever such increases become known prior to or
during such current Comparative Year. The payments required to be made under
(ii) and (iii) above shall be credited toward the Expense Payment due from
Tenant for the then current Comparative Year, subject to adjustment as and when
the statement for such current Comparative Year is rendered by Landlord.

(b) The statements of the Expenses to be furnished by Landlord as provided in
the second paragraph of 3.04(A)(a) above shall be based on information and
computations made for the Landlord by a Certified Public Accountant (who may be
the Certified Public Accountant now or then employed by Landlord for the audit
of its accounts or who may be an employee of Landlord or Landlord’s then
managing agent); said Certified Public Accountant may rely on Landlord’s
allocations and estimates wherever operating cost allocations or estimates are
needed for

 

7



--------------------------------------------------------------------------------

this Article. The statements thus furnished to Tenant shall constitute a final
determination as between Landlord and Tenant of the Expenses for the periods
represented thereby, unless Tenant within ninety (90) days after they are
furnished shall give a notice to Landlord that it disputes their accuracy or
their appropriateness, which notice shall specify the particular respects in
which the statement is inaccurate or inappropriate. Pending the resolution of
any such dispute, Tenant shall pay the additional rent to Landlord in accordance
with the statements furnished by Landlord.

Subject to Tenant’s audit rights set forth below, any such dispute shall be
resolved by arbitration in New York City by three (3) arbitrators, each of whom
shall have at least ten (10) years’ experience in the supervision of the
operation and management of major office buildings in Manhattan and in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association for expedited arbitration and the provisions of this Lease, and
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.

After payment of said additional rent, Tenant and its employees and agents shall
have the right, during reasonable business hours mutually convenient for
Landlord and Tenant, upon not less than ten (10) days’ prior written notice to
Landlord given within the aforesaid ninety (90) day period, to examine
Landlord’s books and records with respect only to the specific items which
Tenant disputes, provided, however, that such examination shall be conducted in
a reasonably expeditious manner, and that such examination is commenced within
ninety (90) days following rendition of Tenant’s ten (10) day notice subject to
extending said ninety (90) day period day for day for the period of time
Landlord desires pursuant to the penultimate sentence of this paragraph to
substantiate the accuracy of the statement disputed by Tenant or Landlord
otherwise delays Tenant in examining said books and records. All information
made available to Tenant will be kept strictly confidential, and Tenant agrees
to indemnify, defend and hold Landlord harmless from all costs, damages, and
expenses sustained or incurred by Landlord resulting from Tenant’s failure to
keep such information confidential, including, without limitation, in enforcing
the foregoing indemnification, provided, however, that the failure to keep such
information confidential solely because disclosure is required under the terms
of a subpoena, order, civil investigative demand or similar process issued by a
court of competent jurisdiction or by a governmental body or

 

8



--------------------------------------------------------------------------------

regulatory authority, or in the arbitration proceeding or other action or
proceeding brought by Tenant to recover payment of Expenses described above will
not be deemed a default by Tenant hereunder and shall not subject Tenant to any
of the liabilities or indemnifications provided for herein. In no event shall
any person working on a contingency basis or any other fee basis by which such
person’s compensation is based on the amount refunded or credited by Landlord as
a result of such audit be entitled to examine Landlord’s books and records.
Before exercising its right to audit Landlord’s books and records, Tenant agrees
to give to Landlord a reasonable opportunity (not to exceed ninety (90) days) to
substantiate by documentary or other reasonably satisfactory evidence the
accuracy of the statement disputed by Tenant. Nothing contained herein shall
limit Tenant’s audit rights as hereinabove set forth, if for any reason, Tenant
is not satisfied with Landlord’s substantiation. If, as a result of any such
audit, arbitration proceeding, or agreement between the parties, it shall be
determined that a refund is due to Tenant, Landlord shall promptly refund to
Tenant the amount of any overpayment.

(c) In no event shall the Fixed Rent under this Lease be reduced by virtue of
this Article.

(d) If the Commencement Date of the Term of this Lease is not the first day of
the first Comparative Year, then the additional rent due hereunder for such
first Comparative Year shall be a proportionate share of said additional rent
for the entire Comparative Year, said proportionate share to be based upon the
length of time that the Lease Term will be in existence during such first
Comparative Year. Upon the date of any expiration or termination of this Lease
(except termination because of Tenant’s default) whether the same be the date
hereinabove set forth for the expiration of the Term or any prior or subsequent
date, a proportionate share of said additional rent for the Comparative Year
during which such expiration or termination occurs shall upon twenty (20) days’
notice become due and payable by Tenant to Landlord, if it was not theretofore
already billed and paid. The said proportionate share shall be based upon the
length of time that this Lease shall have been in existence during such
Comparative Year. Landlord shall, as soon as reasonably practicable, compute the
additional rent due from Tenant, as aforesaid, which computations shall either
be based on that Comparative Year’s actual figures or be an estimate based upon
the most recent statements theretofore prepared by Landlord and furnished to
Tenant under subsections 3.04(A)(a) and (b) above. If an

 

9



--------------------------------------------------------------------------------

estimate is used, then Landlord shall cause statements to be prepared on the
basis of the Comparative Year’s actual figures promptly after they are
available, and thereupon, Landlord and Tenant shall make appropriate adjustments
of any estimated payments theretofore made.

(e) Landlord’s and Tenant’s obligation to make the adjustments referred to in
subsections 3.04(A)(a), (b) and (d) above shall survive any expiration or
termination of this Lease.

(f) Any delay or failure of Landlord in billing any operating expense escalation
hereinabove provided shall not constitute a waiver of or in any way impair the
continuing obligation of Tenant to pay such operating expense escalation
hereunder, except that failure of Landlord to render a final statement prior to
the date that is twenty four (24) months immediately following the end of the
Comparative Year shall preclude Landlord from collecting any further Expenses
with respect to such Comparative Year.

5A. Tenant has informed Landlord that certain alterations and improvements need
to be made to the Demised Premises (the “Second Amendment Alterations”). The
Second Amendment Alterations shall be more particularly set forth on those final
and complete plans, specifications and drawings to be submitted by Tenant to
Landlord for approval promptly after the execution of this Second Amendment of
Lease. (Such plans, specifications and drawings as approved by Landlord in
accordance with the terms of Section 6.05 of the Lease are collectively referred
to as “Tenant’s Plans”).

B. Tenant shall perform the Second Amendment Alterations subject to the terms
and conditions of the Lease (including, without limitation, Article 6 thereof),
and Landlord shall contribute toward the cost of the Second Amendment
Alterations performed by or on behalf of Tenant, an amount not to exceed
$559,500.00 (“Landlord’s Contribution”), which contribution shall be payable
only on account of labor, materials, fees and permit costs, and architectural
and engineering services, and the fees of any expediter, directly related to the
Second Amendment Alterations. Payment by Landlord to Tenant or Tenant’s designee
of such Landlord’s Contribution shall be in accordance with the provisions set
forth in subsection C below. Notwithstanding the foregoing, Tenant shall have
the option, to be exercised by delivering written notice to Landlord on or prior
to the date that is ninety (90) days from the date hereof, to reduce Landlord’s

 

10



--------------------------------------------------------------------------------

Contribution to an amount not to exceed $373,000, in which event Tenant shall be
entitled to one (1) additional abatement of Fixed Rent in the amount of
$141,429.17 to be applied in the month of January of 2017.

C. The Second Amendment Alterations are to be performed only (a) in accordance
with Tenant’s Plans, (b) at such times and in such manner as is set forth in the
Lease and as is set forth in the Building work rules applicable to all tenants
of the Building, (c) in full compliance with all rules and regulations of all
governmental bodies having jurisdiction thereover, and (d) in full compliance
with the provisions of the Lease, including, without limitation, Article 6.
Tenant agrees that it will promptly commence and thereafter diligently proceed
with and complete the Second Amendment Alterations on or prior to the date that
is fifteen (15) months from the date hereof (the “Outside Completion Date”).
Tenant shall have no right to request any portion of Landlord’s Contribution for
any of the Second Amendment Alterations requested after the Outside Completion
Date and any amounts of the Landlord’s Contribution not requested by the Outside
Completion Date shall be forfeited by Tenant.

Provided Landlord shall have received the materials described below, on or
before the twentieth (20th) day of the applicable calendar month, Landlord shall
disburse portions of Landlord’s Contribution to Tenant or Tenant’s designee (or
upon Tenant’s request directly to Tenant’s contractors) on or prior to the
twentieth (20th) day of the next succeeding calendar month. Disbursements from
Landlord’s Contribution shall not be made more frequently than monthly and shall
not exceed the amounts then payable (as certified by Tenant and Tenant’s
architect) to contractors, subcontractors, materialmen, architects, engineers
and other professionals with respect to the portion of the Second Amendment
Alterations theretofore completed and for which the disbursement was requested.
Landlord’s obligation to make disbursements of Landlord’s Contribution shall be
subject to Landlord’s receipt of: (a) a request for such disbursement from
Tenant, signed by an authorized officer of Tenant, accompanied by a certificate
of such authorized officer of Tenant certifying that all amounts set forth in
such request are validly due to contractors, Tenant’s architect, engineer or
other professionals, subcontractors and materialmen in connection with the
furnishing of material for, or in the performance of, the Second Amendment
Alterations, (b) copies of all receipts, invoices and bills for the work and
materials to be paid for, or to reimburse Tenant

 

11



--------------------------------------------------------------------------------

for the payment of, the requested disbursement, (c) a list of all contractors,
subcontractors and suppliers performing work or supplying materials in
connection with the Second Amendment Alterations for which reimbursement is
sought whether directly to Tenant or through or on behalf of any agent of
Tenant, (d) effective waivers of liens by Tenant’s general contractor and
subcontractors with respect to the work covered by any prior requisition, either
partial (with respect to any contract or subcontract which has not then been
fully performed) or final, and all statements and forms required for compliance
with the lien law of the State of New York, and (e) a certificate (on AIA Form
G702 with a G703 continuation sheet and supporting documentation) of Tenant’s
independent licensed architect, certifying the percentage of completion then
attained with respect to each item of work theretofore completed and for which
the disbursement is requested and that such work was performed in a good and
workmanlike manner and in accordance with all laws, orders and regulations of
governmental authorities having jurisdiction over the performance of the work
(“Requirements”) and Tenant’s Plans. Upon request of Landlord, Tenant agrees to
make available to Landlord copies of any contracts, subcontracts, purchase
orders, work orders, change orders and other materials relating to the Second
Amendment Alterations. Upon the completion of the Second Amendment Alterations
and satisfaction of the conditions set forth below, subject to the proviso in
this sentence, any amount of Landlord’s Contribution which has not previously
been disbursed shall be retained by Landlord provided, however, that, subject to
Tenant’s obligation under Section 6.10 of the Lease, if Tenant delivers a notice
to Landlord prior to satisfaction of the conditions set forth below that it is
in dispute with any contractors, subcontractors or materialmen, and refuses to
make payments at such time or if any contracts provide for retainage which has
not then been finally paid such amounts shall continue to be held for the
benefit of Tenant by Landlord under this subsection C. It is expressly
understood and agreed that Tenant shall complete, at its expense, the Second
Amendment Alterations whether or not Landlord’s Contribution is sufficient to
fund such completion. Within thirty (30) days after completion of any portion of
the Second Amendment Alterations, Tenant shall deliver to Landlord (i) general
releases and waivers of lien, from all contractors, subcontractors and
materialmen involved in the performance of the Second Amendment Alterations and
the materials furnished in connection therewith (it being understood that
general releases and complete waivers of lien cannot be delivered in advance of
completion of a particular trade or contract), (ii) a certificate (on AIA Form
G702 with a G703 continuation sheet and

 

12



--------------------------------------------------------------------------------

supporting documentation) from Tenant’s independent architect certifying that
the Second Amendment Alterations have been completed in accordance with this
Lease, all Requirements and in accordance with the Tenant’s Plans and (iii) a
certificate signed by an authorized officer of Tenant and by Tenant’s general
contractor stating that all contractors, subcontractors and materialmen have
been paid for all work with respect to such Second Amendment Alterations and
materials furnished through such date.

6. As of the date hereof, the Lease shall be amended as follows:

A. Section 1.01 is hereby amended by adding the following defined term thereto:

“default” as used in this Lease shall mean and refer to a failure by Tenant to
pay (including for this purpose any late payment of) any Fixed Rent and/or any
additional rent payable under Section 3.04 or otherwise of the Lease and/or to
perform any obligation on Tenant’s part to be performed under this Lease as and
within the time expressly required by this Lease (no matter how consequential or
inconsequential or frequent or infrequent), and without regard to any action or
inaction on the part of Landlord, including, without limitation, if Landlord’s
conduct shall be deemed to be a waiver of or acquiescence in Tenant’s act or
omission or any other matter or thing which would act as a bar, in law or at
equity, to Landlord’s enforcing its rights and remedies following a default by
Tenant and/or Landlord’s failure (timely or otherwise) to pursue any rights or
remedies available to Landlord arising therefrom.”

B. Section 3.01 of the Lease by deleting the introductory paragraph thereof and
replacing it with the following:

“During the Term of this Lease, Tenant shall pay a Fixed Rent payable in lawful
money of the United States of America (by wire transfer pursuant to the wire
instructions set forth on Schedule G attached hereto, provided that Landlord
shall be permitted to change the aforementioned wire instructions by delivering
notice of such change to Tenant) in equal monthly installments in advance on the
first day of each calendar month, without notice or demand, and without setoff
or deduction whatsoever at an annual rate as follows (subject to adjustment
pursuant to Article 4 hereof):”

 

13



--------------------------------------------------------------------------------

C. Section 6.05 of the Lease is hereby amended by adding the following at the
end of the first paragraph thereof: “Landlord hereby agrees that it shall
respond to all requests for consent to the performance of alterations,
decorations or installations within the Demised Premises (including the Second
Amendment Alteration Work performed pursuant to the Second Amendment of Lease)
within ten (10) Business Days of submission of all of the documentation
reasonably necessary for Landlord to make such determination. If Landlord shall
fail to respond within such 10-Business Day period, Tenant shall have the right
to give a second notice to Landlord, which notice shall contain a legend in not
less than 14 point font bold upper case letters as follows: “PLEASE BE ADVISED
THAT LANDLORD HAS FAILED TO RESPOND TO TENANT’S SUBMISSION OF DOCUMENTATION IN
CONNECTION WITH THE APPROVAL OF CERTAIN REQUESTED ALTERATIONS IN THE DEMISED
PREMISES. IN THE EVENT THAT LANDLORD FAILS TO RESPOND TO TENANT’S REQUEST FOR
SUCH ALTERATIONS WITHIN FIVE (5) BUSINESS DAYS OF THE DATE HEREOF, THEN TENANT’S
REQUEST FOR APPROVAL OF SUCH PLANS SHALL BE DEEMED APPROVED.” Such second notice
must also include all of the documentation that was submitted with the initial
request. If Landlord shall fail to respond within such 5-Business Day period
following the delivery of the second notice, such failure to respond shall be
deemed to be Landlord’s approval of the requested alteration.”

D. The following new Section 8.06 is hereby added to the Lease:

“Section 8.06 Tenant shall not cause or knowingly permit, as a result of any
intentional or unintentional act or omission on the part of Tenant or any of its
subtenants, occupants or licensees, the installation or placement of any
Hazardous Materials (hereinafter defined) in or on the Demised Premises or the
Building or suffer or knowingly permit the presence of Hazardous Materials in
the Demised Premises or the Building (provided, however, that the foregoing
covenant shall not be deemed to prohibit the presence of Hazardous Materials
used in connection with the maintenance and operation of the Demised Premises by
Tenant and the conduct by Tenant of its ordinary business (which includes the
use of standard office cleaning supplies in amounts that comply with applicable
Regulations) in each instance in customary quantities and in full compliance
with all applicable laws). For purposes of this Section 8.05, “Hazardous
Materials” shall mean, without limitation, gasoline, petroleum products,
explosives, radioactive materials, polychlorinated biphenyls, lead and lead
containing materials, or related or similar materials, or any other substance or
material defined as a hazardous or toxic substance or material by any
Regulation.”

 

14



--------------------------------------------------------------------------------

E. Section 21.01(b) is hereby amended by deleting the second sentence thereof
and replacing it with the following: “The aforesaid systems will be operated by
Landlord when seasonably required on Business Days, and shall be effective from
8:00 A.M. to 8:00 P.M.”

F. The following new Section 21.01(f) is hereby added to the Lease:

“Tenant has installed certain supplemental air-conditioning and ventilation
system providing up to fifteen (15) tons of supplemental air-conditioning
capacity in the Demised Premises (the “Supplemental HVAC System”), which is
controlled by and is to be maintained, repaired and replaced by Tenant, at
Tenant’s sole cost and expense. In connection with the Supplemental HVAC System,
Landlord agrees that it will make available to Tenant up to fifteen (15) tons of
condenser water (the “Additional Condenser Water”) for the operation of the
Supplemental HVAC System. Tenant shall pay Landlord’s then Building standard
charges for the condenser water necessary to operate the Supplemental HVAC
System which, as of the date hereof, are as follows: (i) $1,500.00 for the
initial tap-in to Landlord’s condenser water and (ii) $1,000.00 per ton per
annum for condenser water thereafter, which charges are subject to change during
the Term as hereinafter provided. The amount of such annual condenser water
charge shall be adjusted by Landlord annually in accordance with the percentage
increase of the “Consumer Price Index for Urban Wage Items”, published by the
Bureau of Labor Statistics of the United States Department of Labor, relating to
New York, New York and Northeastern New Jersey, for urban wage earners and
clerical workers, between the date of such adjustment and the date such annual
condenser water charge was last adjusted (or the date the annual condense water
charge commenced, as the case may be).”

G. Section 30.01 of the Lease is hereby amended so that Landlord’s address set
forth in the second last sentence thereof shall hereinafter be “767 Third
Avenue, New York, New York 10017.”

H. Article 41 of the Lease is hereby deleted in its entirety and replaced with
“Intentionally omitted”.

 

15



--------------------------------------------------------------------------------

I. Article 42 of the Lease is hereby amended by deleting Section 42.01 and the
first sentence of Section 42.02 thereof in their entirety and replacing it with
the following:

“Section 42.01 Provided this Lease shall then be in full force and effect and
Tenant shall not be in default hereunder beyond any applicable notice or grace
period either as of the date of Tenant’s exercise of the extension option
described herein or as of the day which would otherwise be the first day of the
Extension Term, as defined herein (which conditions regarding default may be
waived by Landlord in its sole discretion), Tenant shall have the right, at its
option, to extend the Term for a single five (5) year period (the “Extension
Term”). The Extension Term shall commence on May 1 2027, and shall expire on
April 30, 2032 unless the Extension Term shall sooner end pursuant to any of the
terms, covenants or conditions of this Lease or pursuant to law. Tenant shall
give Landlord written notice of Tenant’s intention to exercise such option on or
before April 30, 2026, the time of exercise being of the essence, and upon the
giving of such notice, this Lease and the Term shall be extended without
execution or delivery of any other or further documents, with the same force and
effect as if the Extension Term had originally been included in the Term and the
Expiration Date shall thereupon be deemed to be the last day of the Extension
Term. All of the terms, covenants and conditions of this Lease shall continue in
full force and effect during the Extension Term, including items of additional
rent and escalation which shall remain payable on the terms herein set forth,
except that the Fixed Rent shall be as determined in accordance with
Section 42.02 of this Article and Tenant shall have no further right to extend
the Term pursuant to this Article.

Section 42.02 The Fixed Rent payable by Tenant for the Demised Premises during
the Extension Term shall be the fair market rental value of the Demised Premises
taking into consideration all relevant factors (fair market rental value taking
into account the foregoing is hereinafter referred to as the “FMRV”).”

J. The following new Article 44 is hereby added to the Lease after the end of
Article 43:

 

16



--------------------------------------------------------------------------------

“ARTICLE 44

BACK-UP GENERATOR

Section 44.01. Landlord has installed and agrees for so long as this Lease is in
effect, to provide a back-up generator to furnish electricity to the Tenant in
the Premises in emergency situations (the “Back-Up Generator”), along with
adequate space and fuel, and to test, maintain, repair and replace the Back-Up
Generator as necessary in Landlord’s reasonable judgment.

Section 44.02. It is understood and agreed that the Back-Up Generator is a
diesel powered engine that relies upon a supply of diesel fuel for its
operation. While it is intended to provide electricity in the immediate
aftermath of an emergency that causes an interruption in the supply of
electrical power to the Building, the availability of fuel can be impaired
during certain emergency situations, which can affect the longevity of its use
as a source of alternative electrical power. Landlord maintains a 2,500 gallon
diesel fuel tank in the Building, which is dedicated to furnishing the Back-Up
Generator with sufficient fuel for a period not to exceed 24–36 hours. Landlord
will use its commercially reasonable efforts to refuel its diesel fuel tank as
and when needed during an emergency situation. However, Landlord specifically
cautions that in the event of a prolonged emergency, refueling of the diesel
powered Back-Up Generator may not be available due to conditions in the area
where the Building is located, the City of New York, or conditions elsewhere
that adversely affect the delivery of fuel, all beyond the control of Landlord.
The term “conditions” as used in the foregoing sentence includes, by way of
example and not by way of limitation, governmental restrictions and
prohibitions, matters affecting the fuel supply and matters affecting access to
the Building by fuel delivery trucks. Tenant is therefore advised that, while
the Back-Up Generator will supply electricity for a period of time following an
emergency, because of the limitations imposed by the fuel supply for the Back-Up
Generator, no guarantee can be provided by Landlord for the length of time the
Back-Up Generator will supply electricity, and therefore Tenant should have and
follow a business continuity plan that enables it to set up business systems
following the emergency in a location unaffected by the emergency impacting the
Building.

Section 44.03. For so long as this Lease shall be in full force and effect, and
for so long as Tenant has not defaulted and not cured such default or defaults
within all applicable notice and cure periods in its obligations hereunder,
Landlord agrees to: (i) upon the execution of this Lease, reserve twelve
(12) kilowatts of electricity produced by said

 

17



--------------------------------------------------------------------------------

existing Back-Up Generator available to the Premises for Tenant’s exclusive use
on a connected load basis; and (ii) allow Tenant, at its own cost and expense,
to connect certain systems servicing its Premises to said Back-Up Generator by
licensed professionals, in full compliance with all applicable laws, codes and
regulations, and in such manner as Landlord shall reasonably approve; provided,
however, that: (w) upon execution of this Lease, Tenant shall pay to Landlord a
non-refundable (in whole or part) connection fee in the amount of Six Thousand
Dollars ($6,000.00) (the “Connection Fee”); (x) Tenant shall not make said
connection to the Back-Up Generator until Landlord shall have been paid the
Connection Fee and approved Tenant’s plans and specifications therefor and it is
agreed that, should Landlord at any time discover that the connection was made
in a manner different from the approved plans and specifications, Landlord shall
have the right to (A) suspend Tenant’s right to use the Back-Up Generator until
Landlord has been reasonably satisfied that the connection has been made in an
acceptable manner or (B) terminate Tenant’s right to use the Back-Up Generator
without liability and retain all sums paid to it prior to such termination;
(y) Tenant’s connected load to the Back-Up Generator shall not at any time
exceed twelve (12) kilowatts of electricity; and (z) from and after the date
hereof, Tenant shall, within twenty (20) days after being billed therefor, pay
Landlord an annual fee (the “Subscription Rate”), currently at the rate of Five
Hundred Dollars ($500.00) per kilowatt of Tenant’s then-current total
reservation of electricity produced by the Back-Up Generator for Tenant’s
exclusive use (i.e., $6,000.00 annual fee), on a connected load basis. The
Subscription Rate is subject to annual increases of three (3%) percent on each
anniversary of the date that the aforesaid connection is made, and shall be
billed and payable in advance on a recurring annual basis on the date the
connection is made and on each anniversary thereof, and, except as expressly set
forth herein, continuing for such period of time as the Lease shall be in full
force and effect. The Subscription Rate shall be prorated for partial years, and
shall be due and payable within ten (10) Business Days of such billing. In the
event that Tenant fails to fully and timely make all payments to Landlord set
forth herein and/or does not satisfy its other agreements and obligations
hereunder, Landlord shall have the right (in addition to all other remedies
available to it) to terminate Tenant’s right to use the Back-Up Generator and
retain all payments related thereto made prior to such termination.

Section 44.04. Tenant understands and agrees that it shall be entitled to the
use of the reserved electricity from

 

18



--------------------------------------------------------------------------------

the Back-Up Generator only during times when Landlord has determined that the
Back-Up Generator is needed to supply power to the Premises. Landlord is not
obligated to run the Back-Up Generator in the absence of an interruption of
power to the Building and the Premises. Tenant shall not, whether by act or
omission, cause any damage to said generator or, at any time, consume or
maintain a connected load in excess of twelve (12) kilowatts of electricity from
the Back-Up Generator.

Section 44.05. Tenant acknowledges that the Back-Up Generator includes a diesel
powered engine with ancillary equipment and systems to generate and transmit
electricity, and engines and equipment are capable of breaking down,
malfunctioning or developing mechanical problems without warning. Tenant agrees
that Landlord shall have no liability to Tenant or any party claiming by,
through or under Tenant if, for any reason whatsoever (other than Landlord’s
gross negligence or willful misconduct), said generator shall not operate,
provide or continue to provide electricity in sufficient quantity or quality,
and in no event shall Landlord have any liability for consequential damages.
Tenant expressly agrees that, except if and to the extent that such liability
shall have been caused by the gross negligence or willful misconduct of
Landlord, the liability of Landlord with respect to any of Landlord’s
obligations under this agreement shall not exceed the then unamortized portion
of the aforesaid connection fee based on the then remaining term of the Lease at
the time the connection is made (but, in any case, Landlord shall have no
liability for any consequential damages). Tenant expressly agrees as an
inducement for Landlord to permit Tenant to connect to the Back-Up Generator, to
waive for itself and for any party claiming by, through or under Tenant, any
claims by Tenant or any such party for all claims, suits and liability for loss
and/or damages, including, without limitation, claims made by Tenant or any such
party arising from Tenant or such party’s not having obtained the amount or
quality of electricity, or no electricity at all, that Tenant or such party may
have anticipated being able to obtain. Tenant expressly agrees to indemnify,
hold and save Landlord harmless from and against all third-party claims, suits,
liabilities, losses, damages (including, without limitation, incidental and
consequential damages) and expenses (including, without limitation, reasonable
attorney fees, court costs and other disbursements) arising in whole or in part
from any acts or omissions of Tenant or any party claiming by, through or under
Tenant. Tenant acknowledges and agrees, due to the paramount need to preserve
life and property within the Building, that the amount of electricity reserved
hereunder may

 

19



--------------------------------------------------------------------------------

be reduced or eliminated in the unlikely event that the emergency and fire
safety systems in the Building require power from the Back-Up Generator during a
power outage or other emergency.

Section 44.06. Landlord will not be liable, wholly or in part, for
non-performance or a delay in performance of its obligations under this Article
44, if such non-performance or delay is due to force majeure or contingencies or
causes beyond the reasonable control of Landlord, including but not limited to
flood, wind, hurricane, tornado, earthquake, explosion, or other similar
catastrophe, hostilities, government order, civil commotion, act of terrorism,
strike, labor dispute, blockage or embargo or any act of nature, fires,
accident, epidemic or quarantine restrictions.”

7A. Tenant acknowledges and agrees that it is currently in possession of the
Demised Premises and agrees that, other than as set forth in Sections 3B, 5B and
7B hereof, Landlord shall have no obligation to perform any work, furnish any
materials, or give Tenant any rent credit or work allowance or any sum of money
in connection with extending the Term. The foregoing shall not be deemed or
construed to modify, amend or limit any ongoing maintenance, repair, restoration
or other obligations which Landlord has pursuant to the terms of the Lease.

B. During the performance of Tenant’s Second Amendment Alterations, Landlord, at
Landlord’s expense, shall install sprinklers in compliance with applicable code
requirements and in the locations set forth on Tenant’s Plans (the “Landlord’s
Second Amendment Work”); provided, however, that all “Class-E” required
equipment shall be furnished and installed thereafter by Tenant at Tenant’s sole
cost and expense. Tenant acknowledges that Landlord will be performing
Landlord’s Second Amendment Work simultaneously with Tenant’s performance of the
Second Amendment Alterations. Landlord and Tenant, upon request of the other
party, shall apprise such other party of such respective party’s general
construction schedule so the parties may coordinate the performance of those
items of Landlord’s Second Amendment Work and the performance of Tenant’s Second
Amendment Alterations in accordance with good construction practice. The parties
shall reasonably cooperate such that both parties’ work may be completed
efficiently and economically. Landlord’s Secondary Amendment Work shall be
performed with reasonable diligence, so that such work shall be completed in a
manner as not to delay Tenant’s performance of

 

20



--------------------------------------------------------------------------------

Tenant’s Amendment Alterations, subject to good construction practice, and
Tenant’s Second Amendment Alterations shall be performed with reasonable
diligence, so that such work shall be completed in a manner as not to delay
Landlord’s performance of Landlord’s Second Amendment Work, subject to good
construction practice.

8. Landlord hereby agrees that there shall be no charge to Tenant for up to 50
hours of freight elevator service and loading dock usage during the performance
of Tenant’s Second Amendment Alterations, regardless as to whether such usage
occurs during business hours or after.

9. The parties hereto agree that Newmark Grubb Knight Frank and Sage Realty
Corporation (the “Brokers”) were the only broker who negotiated and brought
about the transactions contemplated by this Second Amendment of Lease, and
Landlord agrees to pay the Brokers a commission therefor as per separate
agreements. Tenant represents and warrants that it has not dealt with any broker
other than the Broker, and Tenant agrees to indemnify and save Landlord harmless
from and against any claims made by any other broker claiming to have dealt with
Tenant. Landlord represents and warrants that it has not dealt with any broker
other than the Broker, and Landlord agrees to indemnify and save Tenant harmless
from and against any claims made by any other broker claiming to have dealt with
Landlord.

10. It is expressly understood and agreed that, pursuant to this Second
Amendment of Lease, the Term of the Lease is extended for a ten (10) year and
ten (10) month period only. Except for Tenant’s option to extend the Lease
pursuant to Section 6I hereof, any further extension of the Term of the Lease if
the parties hereafter shall agree to same shall require a written agreement
between the parties hereto and any such agreement shall not be binding upon
Landlord unless same is fully executed and unconditionally delivered by Landlord
and Tenant.

11. Tenant warrants and represents that, to the best of its knowledge, as of the
date hereof, Landlord has performed all of its obligations under the Lease
accruing through the date hereof.

12. Except as modified by this Second Amendment of Lease, the Lease and each of
the covenants, terms and conditions set forth therein are and shall remain in
full force and effect and are hereby ratified, confirmed and approved.

 

21



--------------------------------------------------------------------------------

13. In consideration for entering into this Second Amendment of Lease, Tenant
agrees (a) not to disclose any Confidential Information (hereinafter defined) or
any information derived therefrom to any third party, and (b) to hold the
Confidential Information in confidence and to take such precautions to protect
the confidentiality of such Confidential Information as Tenant uses with respect
to its own confidential information, but in no case shall Tenant take less than
reasonable precautions. Any breach of the foregoing shall be a default under the
Lease. For purposes hereof, the term “Confidential Information” shall include
all of the terms and conditions set forth in this Second Amendment of Lease,
including, without limitation, the term of the extension, the Fixed Rent and
Additional Rent set forth therein, the Second Amendment Alterations, Landlord’s
Second Amendment Work and any other Fixed Rent abatements set forth herein. The
term “Confidential Information” shall not include information that is already in
the public domain through no breach by Tenant (or its representatives)of this
Paragraph 13. For avoidance of doubt, any disclosures made, or required to be
made, as a result of Tenant’s status as a public corporation, shall not be
considered a violation of this Paragraph 13. The term “representative” as used
in this Second Amendment of Lease shall mean any affiliates, agents,
contractors, officers, directors, employees or other representatives of the
party in question, including, without limitation, attorneys, consultants, and
financial or other advisors. Tenant shall inform each representative of the
confidential nature of the Confidential Information. Each representative shall
be subject to the same confidentiality requirements as Tenant and Tenant shall
be responsible for any breach of this Paragraph 13 by any of its
representatives.

[Remainder of page left intentionally blank.]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this Second
Amendment of Lease as of the day and year first above written.

 

LANDLORD:

SAGE REALTY CORPORATION,

as Agent

By:  

/s/ C.F. McClafferty        

  C.F. McClafferty   COO TENANT: MEDALLION FINANCIAL CORP. By:   /s/ Alvin
Murstein           Name: Alvin Murstein   Title:     CEO

 

23